DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 01/20/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6  are rejected under 35 U.S.C. 103(a) as being unpatentable over Roscioli; Edward V. (Pub. No.: US 20070193132 A1, hereinafter referred to as “Roscioli”) in view of Foxall; David L. et al. (Pub. No.: US 20120136196 A1, hereinafter referred to as “Foxall”) and further in view of  VanBasten; Willem F. et al. (Pub. No.: US 20080120919 A1, hereinafter referred to as “VanBasten”).
As per independent Claim 1, Roscioli discloses a medical isolation transport system (Roscioli in at least fig. 9-11, abstract, [0002], [0005], [0008-0009], [0049-0050], [0053-0055], [0071], [0073], [0075-0076], [0142-0143] for example discloses relevant subject-matter. Here the Roscioli embodiment disclosed in [0142] with only the internal enclosure section 21A deployed/usage configuration while the remaining enclosures 21B and 90 remain un-deployed is being used (“With a land-based vehicle application, such as a truck T, the interior enclosure section 21A may be separately deployed using the connectors 76 and/or frames 80, while the one or more exterior sections 21B, etc. and decontamination enclosure 90 remain located within the vehicle compartment 96. As such, one or more persons may be isolated within the enclosure chamber CE while the truck T travels to a desired location.”). More specifically, Roscioli in at least fig. 9, [0002], [0053], [0142] for example discloses a medical isolation transport system 10. See at least [0053] “the shelter system 10 is used within an environment E that includes a vehicle V having at least one interior chamber C.sub.V….the enclosure 12 is disposed or disposable at least partially within the vehicle chamber V.sub.C… The vehicle V may be any mobile transport that may be exposed to a dangerous agent, such as for example, …an emergency vehicle, an ambulance…airplane… the vehicle V may be used to transport persons exposed to a dangerous agent”) comprising: 
a collapsible flexible liner, having a top, a floor, walls, and a closable entry point, sized and tailored to fit inside and line the interior of a medical emergency transport vehicle while all doors of said medical emergency transport vehicle are closed (Roscioli in at least fig. 9, [0049-0050], [0053-0055], [0070-0071], [0073], [0142] for example discloses a collapsible flexible liner enclosure 21A, having a top/ceiling wall 72, a floor 70, walls 74, and a closable entry point ([0072] a sealable or encloseable, multi-portion bag), sized and tailored to fit inside Cv and line the interior of a medical emergency transport vehicle V (see emergency vehicle, ambulance in 
wherein said collapsible flexible liner, including said top, said floor, said walls, and said closable entry point, is configured as a medical isolation chamber in said interior of said medical emergency transport vehicle while said doors of said medical emergency transport vehicle are closed and said medical emergency transport vehicle is moving, said closable entry point sized to permit entry and exit of a patient and medical personnel (Roscioli in at least fig. 9, [0049-0050], [0053-0055], [0070-0071], [0073], [0142] for example discloses wherein said collapsible flexible liner enclosure 21A, including said top, said floor, said walls, and said closable entry point, is configured as a medical isolation chamber in said interior of said medical emergency transport vehicle (see emergency vehicle, ambulance in [0053]) while said doors of said medical emergency transport vehicle are closed and said medical emergency transport vehicle is moving (fig. 9, [0142]), said closable entry point sized to permit entry and exit of a patient and medical personnel. See at least Roscioli [0142] “a vehicle enclosure 12… With a land-based vehicle application, such as a truck T, the interior enclosure section 21A may be separately deployed using the connectors 76 and/or frames 80, while the one or more exterior sections 21B, etc. and decontamination enclosure 90 remain located within the vehicle compartment 96. As such, one or more persons may be isolated within the enclosure chamber C.sub.E while the truck T travels to a desired location.”), 

further comprising a support system sufficient to maintain said collapsible flexible liner in an erected state notwithstanding said negative pressure in said interior of said medical isolation chamber (Roscioli in at least [0055], [0071], [0142] for example discloses a support system 13, 76, 80 sufficient to maintain said collapsible flexible liner enclosure 21A in an erected state as seen in fig. 9 notwithstanding said negative pressure in said interior of said medical isolation chamber. See at least  Roscioli [0055] “the enclosure 12 is preferably custom built or fit for one specific … vehicle V, or other environmental space within which it is intended to be used… Each one of the required number of material sheets 24 is attached to at least one of the other sheets 24 so as to form the generally air impermeable enclosure 12, preferably the bag 13, such that the formed enclosure 12 is disposable within the desired … chamber portion to provide an interior chamber C.sub.E isolatable from a remainder of … vehicle chamber space S.sub.V,”; [0142] discloses “With a land-based vehicle application, such as a truck T, the interior enclosure section 21A may 
said support system comprising an integrated inflatable structure to keep the walls from collapsing due to said negative pressure in said interior of said medical isolation chamber, thus creating a contained working space for said patient and said medical personnel during transport of said patient (Here, the limitation “to keep the walls from collapsing due to said negative pressure in said interior of said medical isolation chamber, thus creating a contained working space for said patient and said medical personnel during transport of said patient” is an intended result /function recitation and thus a prior art structure that is capable of producing the recited result/function would read on this limitation as now explicitly, positively and specifically recited by the Applicants. Nonetheless, Roscioli in at least [0055], [0071], [0142] for example discloses wherein said support system 13, 76, 80 comprises an integrated inflatable structure 13 strong enough to keep the walls 74 from collapsing in cooperation with support structures 76, 80 due to said negative pressure in said interior of said medical isolation chamber Cs1.  Thus, Roscioli structures, arrangement and combination of structures as disclosed creates a contained working spaceAppl. No. 16/564,460 Preliminary AmendmentPage 6 of 7for said patient and said medical personnel during transport of said patient as seen in at least fig. 9).
Roscioli does not explicitly disclose a high efficiency particulate air (HEPA) filtration system.
In an analogous medical, epidemic, pandemic containment and/or emergency response arts, however, Foxall discloses a medical isolation transport system (Foxall fig. 4, [0001], [0041-0042] for example disclose a medical isolation transport system 10),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  medical isolation transport system air treatment system as taught by Roscioli, by further including a HEPA filter, as taught by Foxall. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring the biological or particulate chemical contamination from the contamination area if any such contamination is present is appropriately contained/isolated (Foxall, [0041]).
		The combination of Roscioli and Foxall as a whole does not explicitly disclose integrated inflatable support tubes feature.
		However, in an analogous emergency containment and/or emergency response arts, VanBasten discloses an emergency isolation transport system (VanBasten in at least abstract, fig. 8C, [0010], [0019], [0035], [0039-0040], [0048-0049] for example discloses relevant subject-matter. More specifically, VanBasten in at least [0010], [0019], [0035], [0039] for example discloses an emergency isolation transport system which includes storage container and a flexible, inflatable shelter stored in the storage container. See at least VanBasten [0010] “storage container … includes a flexible, inflatable shelter, intended to be inflated by a compressed gas”; [0019] “a compact, self-contained unit which can be used for rapid erection of a shelter in the event of an emergency” and [0035] “Storage container 1 sits on … some other device such as a wheeled platform or trailer… The storage container holds all of the components necessary to erect a shelter”; [0039] “Flexible shelter 29 is stored … within the storage container”) comprising:  
).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  medical isolation transport system of Roscioli as modified with Foxall, by further including integrated inflatable support tubes as disclosed in VanBasten. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring that the inflatable shelter assumes a compact easily storable configuration when not in use while also allowing rapid deployment of the flexible inflatable material via conventional easily available inflation media such as compressed gas to produce a shelter which is of approximately the same volume, or greater, than 

As per dependent Claim 2, the combination of Roscioli, Foxall and VanBasten  as a whole further discloses medical isolation transport system wherein said collapsible flexible liner is sized to permit both the patient and the medical personnel to be in said medical emergency transport vehicle while said medical emergency transport vehicle is moving, but isolated from a driver's cabin and/or other areas in the medical emergency transport vehicle outside the flexible liner (Roscioli in fig. 9, [0053], [0055], [0071-0072], [0142] for example discloses “when the vehicle V may be used to transport persons exposed to a dangerous agent, … enabling the vehicle V to be utilized to transport exposed persons from an exposed environment E to a safe environment E for subsequent decontamination and/or treatment” (see Roscioli [0053]) and in [0142] discloses “With a land-based vehicle application, such as a truck T, the interior enclosure section 21A may be separately deployed using the connectors 76 and/or frames 80…As such, one or more persons may be isolated within the enclosure chamber CE while the truck T travels to a desired location” which reads on subject-matter “collapsible flexible liner is sized to permit  both the patient and the medical personnel to be in said medical emergency transport vehicle while said medical emergency transport vehicle is moving, but isolated from a driver's cabin and/or other areas in the medical emergency transport vehicle outside the flexible liner” as explicitly, positively and specifically recited by the Applicants. Here, Examiner notes that prior art “one or more persons may be isolated within the enclosure chamber CE” would encompass “patient and medical personnel” as recited).  

As per dependent Claim 5, the combination of Roscioli, Foxall and VanBasten  as a whole further discloses medical isolation transport system wherein said support system comprises mechanical attachment components configured to connect to corresponding attachment points in said interior of said medical emergency transport vehicle (Roscioli in at least [0055], [0071], [0074], [0142-0143] for example discloses wherein said support system  13, 76, 80 comprises  attachment components/connectors 76 configured to connect to corresponding attachment points (96b, 96c) in said interior of said medical emergency transport vehicle V. See Roscioli at least [0074] “the interior chamber section 21A preferably includes a plurality of connectors 76, preferably magnets, disposed at various locations on the ceiling and side wall outer surfaces 72a, 74a, to removably connect the enclosure walls 72, 74 to the compartment roof 96b and sidewalls 96c, respectively”; [0142] “With a land-based vehicle application, such as a truck T, the interior enclosure section 21A may be separately deployed using the connectors 76 and/or frames 80”. Further Roscioli in [0068] for example discloses the mechanical type connectors by stating connectors 76 may be any other type of fastener element, such as for example, mating hook and loop piles (i.e., Velcro.RTM.), hooks, tape, magnets, etc., capable of removably or non-removably attaching the enclosure walls 72, 74 (and possibly base wall(s) 50) to the associated external structure).  

As per dependent Claim 6, the combination of Roscioli, Foxall and VanBasten  as a whole further discloses medical isolation transport system wherein said corresponding attachment points are pre-installed attachment points within the vehicle in order to keep the medical isolation chamber from collapsing (Here, the limitation “in order to keep the medical isolation chamber from collapsing” is an intended result/functional recitation and thus a prior art structure that is capable of producing the recited result/function would read on this limitation as now explicitly, .
Response to Amendment
 According to the Amendment, filed 01/20/2022, the status of the claims is as follows:
Claims 1, 2, 5 are currently amended; 
Claim 6 is previously presented; and
Claims 3, 4, 7  are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 01/20/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1, 2, 5, 6  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 6 of Applicant’s Amendment dated 01/20/2022  
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  07/20/2021: [1]  The objection to Specification/Drawings is withdrawn in view of the 

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  01/20/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1
[A] Claims 1 and 2 stand rejected under 35 U.S.C. 102(a)(1) as allegedly anticipated by  Roscioli (U.S. Patent Application Publication No. 2007/0193132). 

[B] Claim 1 has been amended to include the limitations of claims 3 and 4, and in particular, the requirement of an integrated inflatable support structure, with the additional specification that the "integrated inflatable support structure" is an "integrated inflatable support tube" . Roscioli does not disclose or suggest an integrated inflatable support tube. Accordingly, the rejection of claims 1 and 2 may be properly withdrawn.

Applicant’s arguments 13 [A-B] with respect to the above claim limitation in Claim 1 
have been fully considered and are persuasive.  Therefore, the rejection as raised in Office Action dated 07/20/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103(a) over the combination of applied art, Roscioli, Foxall and VanBasten,  as a whole. 
	First, with respect to the limitation “said support system comprising an integrated inflatable support tube to keep the walls from collapsing due to said negative pressure in said interior of said medical isolation chamber, thus creating a contained working space for said patient 
Nonetheless, second, with respect to the newly added feature “integrated inflatable support tube”, VanBasten in [0010], [0019], [0035], [0039] discloses an emergency isolation transport system which includes storage container and a flexible, inflatable shelter stored in the storage container and in at least fig. 8C, [0010], [0040], [0048] for example discloses support system  55, 57 comprising an integrated inflatable support tube 55 as seen in fig. 8C  which  when deployed  keep the walls from collapsing.  
Please also cross-reference detailed claim  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  01/20/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2, 5, 6.

[a] Claims 1 and 2 stand rejected under 35 U.S.C. 102(a)(1) as allegedly anticipated by  Roscioli (U.S. Patent Application Publication No. 2007/0193132). Claim 1 has been amended to include the limitations of claims 3 and 4, and in particular, the requirement of an integrated inflatable support structure, with the additional specification that the "integrated inflatable support structure" is an "integrated inflatable support tube" . Roscioli does not disclose or suggest an integrated inflatable support tube. Accordingly, the rejection of claim 2 may be properly withdrawn.

[b] Claim Rejections - 35 U.S.C. § 103 :Claims 3-6 were rejected under 35 U.S.C. 103 as being obvious over the combined teachings of Roscioli and Foxall (U.S. Patent Application Publication No. 2012/0136196). Claims 3 and 4 have been canceled. Claim 1 has been amended to require integrated inflatable support tubes. Neither Roscioli nor Foxall disclosure or suggest integrated inflatable support tubes. Accordingly, the rejection of claims as obvious over Roscioli and Foxall may be properly withdrawn. 


Applicant’s arguments 14[a-b] with respect to dependent claims 2, 5, 6 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2, 5, 6 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive.
Further, all the limitation of dependent claims as detailed above were found to be rejectable under 35 U.S.C. 103(a) over the combination of applied art, Roscioli, Foxall and VanBasten,  as a whole as detailed above. Please also cross-reference detailed claims 2, 5, 6 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190352923 A1 for disclosing an inflatable and collapsible enclosure comprising integrated inflatable support tube frame made of airbeams (see fig. 1-3)  similar to what is claimed and disclosed.
US 20120037622 A1 for disclosing  rapid inflatable enclosure  including  frame formed from air beam structures (see fig. 8) similar to what is claimed and disclosed.
US 20040060589 A1 for disclosing inflatable shelters for providing protection against airborne contaminants, such as biological, chemical or radioactive agents that includes integrated inflatable support tube frame members similar to what is claimed and disclosed.
US 5864767 A for disclosing  an inflatable, easily portable containment device that includes: an inflatable air-beam suspension support structure having a substantially open base portion, a plurality of lateral support members and a capping structure which, when inflated, establishes the substantially defined area and supports the containment and agent mitigation means within its volume (see fig. 1)with the integrated inflatable support tube frame made of airbeams similar to what is claimed and disclosed
Non-patent literature "Technical manual: Heavy-Duty Inflatable Shelter System" by Western Shelter (2015) discloses an inflatable and collapsible enclosure/tent comprising integrated inflatable support tube frame made of airbeams (see fig. 1.1 on page 1-1)  similar to what is claimed and disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 24, 2022